—In custody proceedings pursuant to Family Court Act article 6, the mother appeals, as limited by her brief, from so much of an order of the Family Court, Dutchess County (Pagones, J.), dated July 16, 1996, as granted the father’s petition for sole custody of the parties’ child, determined that the father was entitled to attorney’s fees, and directed a hearing to determine the amount of attorney’s fees.
Ordered that the appeal is dismissed, without costs or disbursements.
*580Following the custody hearing, the mother consented to the father’s petition for sole custody. No appeal lies from an order entered upon consent of the appealing party, since a party who consents to an order is not aggrieved thereby (see, CPLR 5511; Matter of Lockett S. v Onya S., 247 AD2d 622; Matter of Charles v Lewis, 224 AD2d 687). Furthermore, no appeal lies as of right from an order which directs a hearing to aid in the disposition of a motion (see, 6 Davis Assocs. v Rye Castle Apt. Owners, 242 AD2d 528; Breiterman v Chemical Bank, 144 AD2d 325). The mother’s failure to appeal from the judgment entered after the hearing to determine attorney’s fees precludes review of her instant claim concerning the award of such fees. Bracken, J. P., Miller, Ritter and Thompson, JJ., concur.